Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 10, 15, 28, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng, U.S. Patent Publication No. 2018/0279356.
Feng teaches:

11. A method for wireless communication at a user equipment (UE), 2comprising: 
	3identifying a hybrid scheduling configuration that comprises a dynamic 4scheduling indication (dynamic scheduling information, [0007]), a preconfiguration comprising initial scheduling parameters (scheduling indication information, [0007]), and a 5plurality of preconfigured occasions for communicating data (scheduling and scheduled device negotiate about a division of the pre-scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions); 
	6monitoring for the dynamic scheduling indication based at least in part on the 7initial scheduling parameters and the plurality of preconfigured occasions (device determines (i.e. monitors) according to control signal detection result, if resources are allocated to the scheduled device, [0084]); and 
	8communicating with a base station based at least in part on receiving the 9dynamic scheduling indication (scheduled device performs data sending/reception based on the allocated radio resource, [0084]).  

12. The method of claim 1, wherein monitoring for the dynamic 2scheduling indication comprises: 	3monitoring for a dynamic scheduling physical downlink control channel 4including downlink control information, the downlink control information having UE- 5specific information for one or more UEs (device determines (i.e. monitors) according to control signal detection result, [0084], any information transmitted on the downlink control channel would be a type of DCI).  

13. The method of claim 2, further comprising: 
	2receiving the dynamic scheduling physical downlink control channel (device determines (i.e. monitors) according to control signal detection result, [0084], any information transmitted on the downlink control channel would be a type of DCI); and 
	3decoding the dynamic scheduling physical downlink control channel to obtain 4scheduling information for one or more of the plurality of preconfigured occasions, wherein 5communicating with the base station is based at least in part on the scheduling information (device determines (i.e. monitors) according to control signal detection result, [0084], any information transmitted on the downlink control channel would be a type of DCI).

110. The method of claim 1, further comprising: 
	2receiving, via the dynamic scheduling indication, one or more parameters that 3replace or modify the initial scheduling parameters (scheduling and scheduled device negotiate about a division of the pre-scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions).


115. The method of claim 1, wherein monitoring for the dynamic 2scheduling indication comprises: 
	3monitoring for the dynamic scheduling indication during a temporally first 4portion of each time interval corresponding to the plurality of preconfigured occasions (the specific time to monitor a scheduling indication is a matter of design choice and not given much patentable weight).

128. An apparatus for wireless communication at a user equipment (UE), 2comprising: 
	a processor, Attorney Docket No. PR903.01 (103038.2694)Qualcomm Ref. No. 200645 90 
	memory coupled with the processor; and 
	5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
	7identify a hybrid scheduling configuration that comprises a dynamic 8scheduling indication (dynamic scheduling information, [0007]), a preconfiguration comprising initial scheduling parameters (scheduling indication information, [0007]), and a plurality of preconfigured occasions for communicating data (scheduling and scheduled device negotiate about a division of the pre-scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions);
	10monitor for the dynamic scheduling indication based at least in part on 11the initial scheduling parameters and the plurality of preconfigured occasions (device determines (i.e. monitors) according to control signal detection result, if resources are allocated to the scheduled device, [0084]); and 
	12communicate with a base station based at least in part on receiving the dynamic scheduling indicator (scheduled device performs data sending/reception based on the allocated radio resource, [0084]).  



129. An apparatus for wireless communication at a user equipment (UE), 2comprising: 
	3means for identifying a hybrid scheduling configuration that comprises a 4dynamic scheduling indication (dynamic scheduling information, [0007]), a preconfiguration comprising initial scheduling parameters (scheduling indication information, [0007]), 5and a plurality of preconfigured occasions for communicating data (scheduling and scheduled device negotiate about a division of the pre-scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions); 
	6means for monitoring for the dynamic scheduling indication based at least in 7part on the initial scheduling parameters and the plurality of preconfigured occasions (device determines (i.e. monitors) according to control signal detection result, if resources are allocated to the scheduled device, [0084]); and 
	8means for communicating with a base station based at least in part on 9receiving the dynamic scheduling indication (scheduled device performs data sending/reception based on the allocated radio resource, [0084]).  

130. A non-transitory computer-readable medium storing code for wireless 2communication at a user equipment (UE), the code comprising instructions executable by a 3processor to: 
	4identify a hybrid scheduling configuration that comprises a dynamic 5scheduling indication (dynamic scheduling information, [0007]), a preconfiguration comprising initial scheduling parameters (scheduling indication information, [0007]), and a 6plurality of preconfigured occasions for communicating data (scheduling and scheduled device negotiate about a division of the pre-scheduling resource range and the dynamic scheduling resource range, [0049], this implies multiple preconfigured occasions); 
	7monitor for the dynamic scheduling indication based at least in part on the 8initial scheduling parameters and the plurality of preconfigured occasions (device determines (i.e. monitors) according to control signal detection result, if resources are allocated to the scheduled device, [0084]); and 
	9communicate with a base station based at least in part on receiving the 10dynamic scheduling indication (scheduled device performs data sending/reception based on the allocated radio resource, [0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 - 6 and 24 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claims 1 and 2 above, and further in view of 3GPP document R2-081575.
Feng does not teach utilizing a modulation and coding scheme (MCS). R2-081575 teaches utilizing an MCS. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of Feng to incorporate the known technique of MCS in order to obtain the predictable result of minimizing errors.
The combination teaches:

14. The method of claim 2, further comprising: 
	2identifying, via the downlink control information, one or more scheduling 3parameters, wherein the one or more scheduling parameters comprise a time-domain resource 4assignment, a modulation and coding scheme, a hybrid automatic repeat request (HARQ) 5feedback timing, or a combination thereof (codepoint utilized in MCS field, R2-081575, 3. Proposal 1, this implies the device receives information regarding the modulation and coding scheme).  

15. The method of claim 1, further comprising: 
	2receiving, from the base station, an indication of a periodicity and initial scheduling parameters for downlink transmissions, wherein the plurality of preconfigured Attorney Docket No. PR903.01 (103038.2694)Qualcomm Ref. No. 200645 85 4occasions are based at least in part on the periodicity and the initial scheduling parameters for 5the downlink transmissions (device utilizes semi-persistent scheduling (SPS), R2-081575, 3. Proposal 2, utilization of SPS inherently requires an initial scheduling and periodicity).  

16. The method of claim 1, further comprising: 
	2receiving, from the base station, an indication of a periodicity and initial 3scheduling parameters for uplink transmissions, wherein the plurality of preconfigured 4occasions are based at least in part on the periodicity and the initial scheduling parameters for 5the uplink transmissions (device utilizes semi-persistent scheduling (SPS), R2-081575, 3. Proposal 2, utilization of SPS inherently requires an initial scheduling and periodicity).

124. The method of claim 1, further comprising: 
	2identifying, via the dynamic scheduling indication, an indication that a data 3transmission scheduled during an interval comprises an original data transmission, or a 4retransmission of data associated with the plurality of preconfigured occasions, or a 5combination thereof (see Figure 1, R2-081575, use of NDI (new data indicator)); 
	6receiving a physical downlink control channel that indicates scheduling of the 7retransmission of the data associated with the plurality of preconfigured occasions (see Figure 1, R2-081575, use of NDI (new data indicator)); and 
	8receiving the retransmission of the data based at least in part on the received physical downlink control channel (see Figure 1, R2-081575, use of NDI (new data indicator)).  

125. The method of claim 1, further comprising: 
	2identifying, via the dynamic scheduling indication, an indication that a data 3transmission scheduled during a first time interval comprises an original data transmission 4scheduled in accordance with the plurality of preconfigured occasions, or a retransmission of 5data, or a combination thereof (see Figure 1, R2-081575, use of NDI (new data indicator)); and 
	6receiving, during the first time interval, at least one of the original data 7transmission or the retransmission of the data in accordance with the plurality of 8preconfigured occasions, wherein another retransmission of data is received during a second 9time interval different from the first time interval, or wherein the retransmission of the data is 10received during a third time interval different from the first time interval (see Figure 1, R2-081575, use of NDI (new data indicator)).  


126. The method of claim 1, further comprising: 
	2identifying, via a first dynamic scheduling indication, an indication that a first 3data transmission comprises an original data transmission; 4identifying, via a second dynamic scheduling indication, an indication that a 5second data transmission comprises a retransmission of data (see Figure 1, R2-081575, use of NDI (new data indicator)); and 
	6receiving the original data transmission and the retransmission of data based at 7least in part on the plurality of preconfigured occasions (see Figure 1, R2-081575, use of NDI (new data indicator)).  

127. The method of claim 1, further comprising: 
	2identifying, via a first dynamic scheduling indication, an indication that a first 3data transmission scheduled during a first time interval comprises an original data 4transmission (see Figure 1, R2-081575, use of NDI (new data indicator)); 
	5identifying, via a second dynamic scheduling indication, an indication that a 6second data transmission scheduled during a second time interval different from the first time 7interval comprises a retransmission of data (see Figure 1, R2-081575, use of NDI (new data indicator)); and 
	8receiving, during the first time interval, the original data transmission in 9accordance with the plurality of preconfigured occasions, wherein the second data 10transmission is received during the second time interval (see Figure 1, R2-081575, use of NDI (new data indicator)).

Claim(s) 7 - 9, 11 - 14, and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claims 1 and 10 above, and further in view of 3GPP document R1-1710082.
Feng does not teach utilizing a control resource set (CORESET). R1-1710082 teaches utilizing a CORESET. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of Feng to incorporate the known technique of utilizing a CORESET as taught by R1-1710082 in order to obtain the predictable result of less signaling overhead.
The combination teaches:

17. The method of claim 1, further comprising: 
	2identifying a control resource set and a search space set that configure the 3dynamic scheduling indication (CORESET is mapped to a fixed location, equivalent to a search space, R1-1710082, 2.1); 
	4identifying a first set of parameters for monitoring for the dynamic scheduling 5indication based at least in part on the control resource set (UE is configured with a CORESET and monitors the DCI, 2.1, R1-1710082); and 
	6identifying a second set of parameters for monitoring for the dynamic 7scheduling indication based at least in part on the search space set, wherein the monitoring is 8based at least in part on the first set of parameters and the second set of parameters (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).  

18. The method of claim 7, wherein: 
	2the first set of parameters comprises frequency-domain resources for the 3dynamic scheduling indication and a duration of one or more symbols for monitoring for the 4dynamic scheduling indication (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082); and 
	5the second set of parameters comprises a monitoring occasion periodicity, a 6monitoring occasion offset, a starting symbol for monitoring occasions, an aggregation level, 7a number of downlink control channel candidates for each aggregation level, or a 8combination thereof (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).  

19. The method of claim 1, wherein: 
	2the dynamic scheduling indication includes UE-specific downlink control 3information (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082); or 
	4the dynamic scheduling indication includes a group-common downlink control 5information, the method further comprising: Attorney Docket No. PR903.01 (103038.2694)Qualcomm Ref. No. 200645 86 
	6identifying, via the group-common downlink control information, a 7mapping of a content field included in the group-common downlink control 8information.

111. The method of claim 10, wherein the one or more parameters comprise 2a time domain resource assignment, a frequency domain resource assignment shift; 
	a physical 3uplink control channel resource, a modulation and coding scheme, a hybrid automatic repeat 4request (HARQ) feedback timing, or a combination thereof (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).  

112. The method of claim 1, wherein the dynamic scheduling indication 2comprises a first physical downlink control channel having a cyclic redundancy check 3scrambled by a first radio network temporary identifier that is different from a second radio 4network temporary identifier used to scramble a cyclic redundancy check of a second 5physical downlink control channel for activating the plurality of preconfigured occasions (dynamic and static scheduling is determined by utilizing an additional C-RNTI which would interact with the CRC, 2.1.1, R1-1710082).  

113. The method of claim 12, wherein the first radio network temporary 2identifier comprises a power saving radio network temporary identifier (C-RNTI is utilized to stop a false alarm rate, thus saving power, 2.1, R1-1710082).  

114. The method of claim 1, wherein the dynamic scheduling indication is 2received in a first control resource set, or a first search space set, or both, that is different 3from a second control resource set, or a second search space set, or both, for a second 4physical downlink control channel for activating the plurality of preconfigured occasions (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

116. The method of claim 1, further comprising: 
	2identifying a maximum number of physical control channel candidates for 3 respective aggregation levels for the dynamic scheduling indication based at least in part on a Attorney Docket No. PR903.01 (103038.2694)Qualcomm Ref. No. 200645 87 4search space set configuration, wherein monitoring for the dynamic scheduling indication is 5based at least in part on the maximum number of physical control channel candidates (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).  

117. The method of claim 1, further comprising: 
	2identifying one or more monitoring occasions for the dynamic scheduling 3indication, the one or more monitoring occasions coinciding with the plurality of 4preconfigured occasions, wherein monitoring for the dynamic scheduling indication is in 5accordance with the one or more monitoring occasions and the plurality of preconfigured 6occasions (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).  

118. The method of claim 1, further comprising: 
	2identifying one or more monitoring occasions for the dynamic scheduling 3indication, wherein monitoring for the dynamic scheduling indication is performed during 4each monitoring occasion of the one or more monitoring occasions that corresponds to a 5preconfigured scheduling occasion of the plurality of preconfigured occasions (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).  

119. The method of claim 1, further comprising: 2identifying one or more monitoring occasions for the dynamic scheduling 3indication, wherein monitoring for the dynamic scheduling indication is performed during 4each monitoring occasion of the one or more monitoring occasions that corresponds to a 5preconfigured scheduling occasion of the plurality of preconfigured occasions, and wherein 6the one or more monitoring occasions are based at least in part on a monitoring pattern 7indicated by a search space set configuration (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).  

120. The method of claim 1, wherein monitoring for the dynamic 2scheduling indication comprises: 3monitoring for the dynamic scheduling indication during one or more 4monitoring occasions based at least in part on a monitoring pattern indicated by a search 5space set configuration, wherein the plurality of preconfigured occasions comprise a subset of 6the one or more monitoring occasions (group-common PDCCH should include transmission parameters such as CCE-to-REG mapping, 2.1, R1-1710082).

Claim(s) 21 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 1 above, and further in view of Ericsson, International Patent Application WO2013169173.
Feng does not teach the utilization of different occasion patterns. Ericsson teaches the utilization of different occasion patterns. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of Feng to incorporate the known technique of different occasion patterns as taught by Ericsson in order to obtain the predictable result of maximizing transmission opportunities.
The combination teaches:

121. The method of claim 1, wherein identifying the hybrid scheduling 2configuration comprises: 
	3identifying two or more preconfigured occasion patterns for the plurality of preconfigured occasions, wherein a first dynamic scheduling indication is associated with a Attorney Docket No. PR903.01 (103038.2694)Qualcomm Ref. No. 2006455first preconfigured occasion pattern of the two or more preconfigured occasion patterns and a 6second dynamic scheduling indication is associated with a second preconfigured occasion 7pattern of the two or more preconfigured occasion patterns, and wherein monitoring for the 8dynamic scheduling indication comprises (short and long SPS cycles are utilized to define resource allocation occasions, Ericsson, p. 12); and 
	9monitoring for at least one of the first dynamic scheduling indication or the 10second dynamic scheduling indication (it is inherent that a UE would monitor the scheduling information).  

122. The method of claim 21, further comprising: 
	2receiving an indication that the first dynamic scheduling indication is 3associated with the first preconfigured occasion pattern and that the second dynamic 4scheduling indication is associated with the second preconfigured occasion pattern, wherein 5the indication is received via radio resource control signaling, via the dynamic scheduling 6indication, or a combination thereof (short and long SPS cycles are utilized to define resource allocation occasions, Ericsson, p. 12).  
	
123. The method of claim 1, wherein identifying the hybrid scheduling 2configuration comprises: 
	3identifying two or more preconfigured occasion patterns for the plurality of 4preconfigured occasions, wherein the dynamic scheduling indication is associated with each 5of the two or more preconfigured occasion patterns, wherein the dynamic scheduling 6indication includes an indication of whether at least one of the two or more preconfigured 7occasion patterns comprises a data transmission during a corresponding preconfigured 8occasion, or wherein the dynamic scheduling indication includes a respective indication of 9whether each of the two or more preconfigured occasion patterns comprises a respective data 10transmission during a corresponding preconfigured occasion (short and long SPS cycles are utilized to define resource allocation occasions, Ericsson, p. 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463